 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:15-CR-00248-001
12                                Plaintiff,             STIPULATION AND ORDER
                                                         TO CONTINUE STATUS CONFERENCE
13                         v.
                                                         DATE: June 1, 2021
14   SOUPHAPHONE PHANOMSACK                              TIME: 2:00 P.M.
                                                         COURT: Hon. Sheila K. Oberto
15                               Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this supervised release petition was set for a status conference on June

21 1, 2021.

22          2.     By this stipulation, initiated by the defense, the parties stipulate that the status conference

23 may be continued to June 15, 2021, at 2:00 PM, before the Honorable Stanley A. Boone, to allow time

24 for defense review of the discovery, investigation, and settlement discussions. Because this case

25 involves a pending supervised release petition, no exclusion of time is necessary.

26          IT IS SO STIPULATED.

27 ///

28 ///

                                                          1
 1   Dated: May 28, 2021       PHILLIP A. TALBERT
                               Acting United States Attorney
 2

 3                             /s/ ANTONIO J. PATACA
                               ANTONIO J. PATACA
 4                             Assistant United States Attorney
 5

 6   Dated: May 28, 2021       /s/ CARRIE MCCREARY
                               CARRIE MCCREARY
 7
                               Counsel for Defendant
 8                             BRYAN GENE ASH

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                           2
 1                                         FINDINGS AND ORDER

 2          Based upon the stipulation and representations of the parties, the Court orders the status

 3 conference be continued until June 15, 2021, at 2:00 PM, before the Honorable Stanley A. Boone.

 4          IT IS SO ORDERED.

 5

 6 Dated:     May 28, 2021                                       /s/   Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         3
